BICE, J.
Section 3254 of the Code is in the following words:
“ Any person setting up, or concerned in setting up, or carrying on any lottery, without the legislative authority of this State, must, on conviction, be fined not less than one hundred, or more than two thousand dollars.”
The form of an indictment under this section, is given on page 101 of the Code. That form has been followed in this case ; and the indictment is sufficient. — The People v. Sturdevant, 23 Wend. Rep. 418 ; Commonwealth v. Dana, 2 Metc. Rep. 329.
It is a sound principle, “ that no person be adjudged guilty of an offence, unless it be created and promulgated in terms which leave no reasonable doubt of their meaning. It is more consonant to the principle of liberty, that a court should acquit when the legislature intended to punish, than that it should punish when it was intended to discharge with impunity.” — The Schooner Enterprize, 1 Paine’s Rep. 32 ; Smith’s Com. on Statutes, 861, § 141.
But there can be no doubt, that any person who sells, in this State, any lottery ticket, for or on behalf of any agent, conductor, manager, or proprietor of any lottery which has been set up in this State, a sister State, or a foreign State, “ without the legislative authority of this State”, and the prizes in which, at the time of the sale of the ticket, have not been actually distributed, is concerned in carrying on a lottery “ without the legislative authority of the State”, and a violator of section 3254 of the Code. In the consideration and trial of an indictment found under this section, the laws of a sister State, or of a foreign State, authorizing lotteries to be set up and carried on, have no force whatever. Such laws cannot, upon the principle of comity, or upon any other *30principle, be regarded as impairing or annulling any pro; vision of our criminal code, or as conferring upon any person authority to violate with impunity any provision thereof. Commonwealth v. Burns, 4 J. J. Marsh. Bep. 177 ; Commonwealth v. Dana, supra; The People v. Sturdevant, supra.
Any other construction of section 3254 of our Code, would fall little short of a repeal of at least one of its material provisions, and would permit the proprietors, managers, and agents of the authorized lotteries of every State and sovereignty on earth, with impunity, to offer and sell in this State all their tickets. The legislature certainly knew that there could not be a “ carrying on" a lottery, without the sale of tickets, which means the sale of chances. The manifest design of the section was, to suppress, within -the limits of this State, all lotteries not authorized by our own statute law ; and to prevent (among other things) the sale of any tickets in such lotteries, and thus destroy the evils resulting from that species of gambling.-
The proposition asserted in the first charge given by the court, is, that proof that the defendant is the agent of the persons carrying on any lottery not authorized by our statute law, makes out the case for the State. This charge cannot be sustained. It relieved the State from proving that, within one year before the finding of the indictment, the defendant had done an act in the county in which the indictment was preferred, which amounted- to a violation of section 3254 of the -Code. Although he was agent, yet, if he had done no act, nor participated in any, contrary to law, in the county in which the indictment was preferred, within one year next before it was preferred, he ought not to have been convicted. Code, §§ 3374, 3514.
For the error in the first charge of the court below, above pointed out, its judgment is reversed, and the cause remanded.